Citation Nr: 1113572	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 2007, for the grant of service connection for prostate cancer.

2.  Entitlement to an evaluation in excess of 40 percent for service-connected prostate cancer, status post radical prostatectomy.

3.  Entitlement to service connection for a right testicle condition, to include as secondary to service-connected left radical orchiectomy, post operative stage I seminoma or service-connected prostate cancer, status post radical prostatectomy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 RO decisions, which granted service connection for prostate cancer, status post radical prostatectomy associated with herbicide exposure and assigned an evaluation of 40 percent, effective November 9, 2007; and denied service connection for a right testicle condition. 

In January 2009, a local hearing was held before a Decision Review Officer at the Wichita, Kansas RO.  A transcript of that proceeding has been associated with the claims folder.  The Board notes that the Veteran indicated on his May 2009 VA Form 9 Appeal that he wished to be afforded a hearing before a member of the Board.  However, the Veteran subsequently indicated in a June 2009 statement that he no longer wished to be scheduled for a hearing.  As such, the Board may proceed to adjudicate the claims.  

The Board notes that the Veteran submitted a notice of disagreement (NOD) in December 2008 disagreeing with an October 2008 rating decision, which granted service connection for tinnitus and assigned a 10 percent evaluation and continued a noncompensable evaluation for erectile dysfunction.  The Veteran also submitted a NOD with regard to a March 2008 denial of a claim for service connection for diabetes mellitus, type II.  Subsequently, the Veteran indicated at the January 2009 local hearing that he wished to withdraw his appeal regarding an increased evaluation for tinnitus, an increased evaluation for erectile dysfunction, and service connection for diabetes mellitus.  This transcript is accepted as a withdrawal of these issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a NOD within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, these issues are no longer on appeal.

The Board notes that additional evidence has been associated with the claims file since the statement of the case (SOC) was issued in March 2009.  However, as this evidence is not pertinent to the Veteran's claim for an earlier effective date for the grant of service connection for prostate cancer, the Board may proceed to adjudicate this claim with no prejudice to the Veteran.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, however, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his service-connected prostate cancer, status post radical prostatectomy prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for TDIU.

The issues of entitlement to an evaluation in excess of 40 percent for service-connected prostate cancer, status post radical prostatectomy, and entitlement to service connection for a right testicle condition, to include as secondary to service-connected left radical orchiectomy, post operative stage I seminoma or service-connected prostate cancer, status post radical prostatectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran filed a claim for service connection for prostate cancer on November 9, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2007, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how disability ratings and effective dates were assigned.    

Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a NOD with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination in January 2008.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  While the examiner did not review the claims file, the Board notes that the outcome with regard to this earlier effective date claim is dependent on documents in the claims file other than medical evidence.  As such, the Board finds this examination report to be thorough and complete for the purposes of this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that an earlier effective date, prior to November 9, 2007, should be assigned for the grant of service connection for prostate cancer.  Essentially, it was argued in the February 2011 Informal Hearing Presentation that an earlier effective date should be warranted for the grant of service connection for prostate cancer, as the Veteran underwent a non-nerve sparing radical retropubic prostatectomy on April 14, 2005.  In a May 2009 statement, the Veteran indicated that he was informed at a hearing that, if his prostate has been removed at a VA hospital, service connection would have been granted the date of removal.  However, since his prostate was removed at a civilian hospital, the award date was based on the date VA received his paperwork regarding this claim.  The Veteran asserted that he does not believe the facility where he had his prostate removed should have any bearing on the date service connection was granted.   

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that November 9, 2007, is the correct date for the grant of service connection for prostate cancer, status post radical prostatectomy.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

The evidence of record indicates that the Veteran's original claim for service connection for prostate cancer was submitted on November 9, 2007.  The Veteran was granted service connection for this claim in a March 2008 rating decision.  As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  As such, the Board must conclude that an effective date earlier than November 9, 2007, the date of the Veteran's claim for service connection for prostate cancer, is not warranted.

The Board recognizes that there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816 (21010).  This regulation is intended to implement orders of a United States district court in the class action of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

However, the evidence does not suggest, and the Veteran has not otherwise argued facts that would suggest, that his claim meets the requirements for this regulation to be applicable.  The Veteran was not denied compensation for prostate cancer between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989; the Veteran's claim was not received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for prostate cancer (November 7, 1996); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements are met, as is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2010).

The Board has considered the Veteran's argument that he should be awarded service connection for prostate cancer at an earlier date, since he was diagnosed with and treated for prostate cancer prior to November 2007.  The Board also notes the Veteran's assertion that he was informed he may have been granted an earlier effective date if his surgery had been conducted at a VA facility, as opposed to a private facility.  However, as noted above, the primary basis of awarding an effective date under applicable law or regulations based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, there is no record of a claim for service connection for prostate cancer having been received prior to November 9, 2007.  Therefore, an earlier effective date cannot be established for this disability, regardless of where his surgery took place.   

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran filed his claim for service connection for prostate cancer on November 9, 2007, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on original claims.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).





ORDER

Entitlement to an effective date earlier than November 9, 2007, for the grant of service connection for prostate cancer is denied.


REMAND

The Veteran is seeking entitlement to service connection for a right testicle condition, to include as secondary to service-connected left radical orchiectomy, post operative stage I seminoma or service-connected prostate cancer, status post radical prostatectomy, and a higher evaluation for service-connected prostate cancer, status post radical prostatectomy.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.  

With regard to the Veteran's claim for an increased evaluation for prostate cancer, status post radical prostatectomy, the Board notes that the Veteran reported in a January 2008 VA examination report and at the January 2009 local hearing that he was required to wear absorbent materials that must be changed 2 to 4 times per day.  In a May 2009 statement, the Veteran reported that he was required to wear absorbent materials that must be changed 5 to 6 times per day.  He indicated that he previously only changed absorbent materials 2 to 4 times per day due to limited fluid intake.  Therefore, it would appear that the Veteran is essentially asserting that his service-connected prostate cancer, status post radical prostatectomy symptoms have increased in severity.  Moreover, it was specifically argued in the February 2011 Informal Hearing Presentation that, if a favorable decision cannot be reached, the Veteran should be afforded a new VA examination to determine the current level of his disability since his last examination is 3 years old. 

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, this claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his prostate cancer, status post radical prostatectomy.

With regard to the Veteran's claim for service connection for a right testicle condition, to include as secondary to service-connected left radical orchiectomy, post operative stage I seminoma or service-connected prostate cancer, status post radical prostatectomy, it was argued in the February 2011 Informal Hearing Presentation that the Veteran has a nonfunctioning right testicle due to his service-connected prostate cancer.  In an August 2008 statement, the Veteran asserted that he has been unable to have an erection since his prostate was removed.  

A review of the Veteran's service treatment records reveals that he underwent a vasectomy in 1972 and a vasovasostomy and circumcision in 1979.  In April 1984, the Veteran reported right testicle swelling and pain for 3 days.  In April 1989, a mass was found in his left testicle.  He was diagnosed with stage I seminoma and underwent a left radical orchiectomy.

With regard to a current disability, the Board notes that a May 2008 private medical record from the University of Kansas Medical Center revealed that the Veteran had a testosterone value of 244.  The Board notes that laboratory results alone cannot be considered a "disability" for purposes of VA benefits.  Cf. Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).

Regardless, the Board notes that the claims file fails to contain a medical opinion as to whether this testosterone level is indicative of a disability of some sort related to the right testicle.  Therefore, the Board finds that this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a right testicle disability of any kind and, if so, whether this right testicle disability was caused or aggravated by his active duty service or by a service-connected disability, to specifically include his service-connected prostate cancer, status post radical prostatectomy or his service-connected left radical orchiectomy, post operative stage I seminoma.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

Additionally, the Board notes that VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As these issues are already being remanded, the RO should take this opportunity to associate with the claims file any VA or private treatment records relating to the issues on appeal that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Any and all VA treatment records relating to the issues on appeal that have not already been associated with the claims file should be obtained. 
	
2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed right testicle condition and his service-connected prostate cancer, status post radical prostatectomy that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.
3. Schedule the Veteran for an appropriate VA examination for his claimed right testicle condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right testicle condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current right testicle conditions.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current right testicle conditions were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current right testicle conditions were caused or aggravated by a service-connected disability, to specifically include service-connected prostate cancer, status post radical prostatectomy or service-connected left radical orchiectomy, post operative stage I seminoma

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Provide the Veteran with a VA examination in order to determine the current severity of his prostate cancer, status post radical prostatectomy.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also note the Veteran's complaints regarding symptoms associated with this disability.  

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the March 2009 SOC was issued.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


